JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-15-00138-CV

                   DEBRA ANN MCDONALD CHANDLER, Appellant

                                             V.

                               PACE HOSPITAL, Appellee

   Appeal from the 165th District Court of Harris County. (Tr. Ct. No. 2011-11499).

       After inspecting the record of the court below, it is the opinion of this Court that it
lacks jurisdiction over this appeal. Accordingly, the Court dismisses the appeal.

       The Court orders that the appellant, Debra Ann McDonald Chandler, pay all
appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered May 21, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Bland, and Brown.